STATE OF MICHIGAN

                            COURT OF APPEALS



In re RAYMOND L. FRICK TRUST.


EDWARD M. KRESS and JENNY FRICK                                UNPUBLISHED
TRYCHEL, also known as JENI FRICK                              December 11, 2018
TRYCHEL, Successor Co-Trustees,

              Plaintiffs-Appellees,

v                                                              No. 341498
                                                               Monroe Circuit Court
BRADLEY SPICE and BCL 75, INC.,                                LC No. LC No. 16-138516-CK

               Defendants-Appellants.


Before: M. J. KELLY, P.J., and METER and O’BRIEN, JJ.

M. J. KELLY, J. (concurring).

       I concur in the result only.


                                                        /s/ Michael J. Kelly




                                            -1-